DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lavage fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are thus rejected due to their dependence on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10-12, 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucinski (US 2012/0035559).
Regarding Claim 1, Rucinski teaches a system (proximal end, 200; distal end, 300)(figure 1) for applying a lavage fluid to a surface (paragraph 0082), the system comprising: a body (body, 60)  configured to house a lavage fluid (reservoir housing, 60)(paragraph 0048) (figure 1), and at least two interchangeable application members (80; "the discharge apparatus 80 is designed with connecting structures 82 that are threads or grooves) (paragraph 0091) configured to be in fluid communication with the body (paragraph 0051 and 0054), wherein: the at least two interchangeable application members comprises a first application member (Figs. 5-10) and a second application member (Figs. 17, 19), the first application member is configured to dispense the lavage fluid with a first fluid flow force (paragraph 0047) (Figs. 5-10), and the second application member is configured to dispense the lavage fluid with a second fluid flow force that is different from the first fluid flow force (paragraph 0071) (Figs. 5-10, 17, 19).
Regarding Claim 2, Rucinski teaches the system according to claim 1. Rucinski further teaches wherein the body (reservoir, 60) is compressible (paragraph 0082)(figure 1) .
Regarding Claim 4, Rucinski teaches the system according to claim 1. Rucinski further teaches wherein the body (60) is collapsible (paragraph 0082) (figure 1) .
Regarding Claim 5, Rucinski teaches the system according to claim 1. Rucinski further teaches wherein the body (60) is configured to dispense at least a portion of the lavage fluid (liquid solution) upon orienting the body in a first orientation (paragraph 0082)(figure 1).
Regarding Claim 10 , Rucinski teaches the system according to claim 1. Rucinski further teaches wherein the lavage fluid comprises an antiseptic agent (paragraph 0101) and water, the antiseptic agent comprising iodine (paragraph 0102).
Regarding Claim 11, Rucinski teaches a system (proximal end, 200; distal end, 300)(figure 1) for applying a lavage fluid to a surface (paragraph 0082), the system comprising: 
a body (body, 60)  configured to house a lavage fluid (reservoir housing, 60)(paragraph 0048) (figure 1), and at least two interchangeable application members (80; "the discharge apparatus 80 is designed with connecting structures 82 that are threads or grooves) (paragraph 0091) configured to be in fluid communication with the body (paragraph 0051 and 0054), wherein: 
the at least two interchangeable application members comprises a first application member (Figs. 5-10) and a second application member (Figs. 17, 19), the first application member is configured to dispense the lavage fluid with a first fluid flow force (paragraph 0047) (Figs. 5-10), and the second application member is configured to dispense the lavage fluid with a second fluid flow force that is different from the first fluid flow force (paragraph 0071) (Figs. 5-10, 17, 19).
Regarding Claim 12, Rucinski teaches the system according to claim 11. Rucinski further teaches wherein the body (60) is compressible (paragraph 0082) (figure 1).
Regarding Claim 14, Rucinski teaches the system according to claim 11. Rucinski further teaches wherein the body (60) is collapsible (paragraph 0082) (figure 1).
Regarding Claim 15, Rucinski teaches the system according to claim 11. Rucinski further teaches wherein the body (60) is configured to dispense at least a portion of the lavage fluid (liquid solution) upon orienting the body in a first orientation (paragraph 0082)(figure 1).
Regarding Claim 20 , Rucinski teaches the system according to claim 11. Rucinski further teaches wherein the lavage fluid comprises an antiseptic agent (paragraph 0101) and water, the antiseptic agent comprising iodine (paragraph 0102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2012/0035559).
Regarding Claim 7 and 17 , Rucinski teaches the system according to claim 1 and 11. Rucinski further teaches wherein the first application member comprises: a connection portion (threads, 82)((paragraph 0090)(figure 4) configured to connect the first application member with the body (60) sufficient to provide fluid communication between the first application member and the body (60) (paragraph 0082)(figs. 1 and 4), and a discharge portion (nozzle, 98) configured to dispense the lavage fluid (paragraph 0048). Rucinski also teaches the nozzle can be formed as a separate piece, and even a different material than the discharge apparatus, and can be attached to the discharge apparatus (paragraph 0054).
 However, Rucinski fails to explicitly disclose wherein the discharge comprises a semi-flexible conduit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the discharge portion disclosed by Rucinski to be semi-flexible provide the discharge portion comprising a semi-flexible conduit, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. The motivation for doing so would be reducing damage to the anatomy of a patient due to contact from a rigid discharge portion. Furthermore, a semi-flexible conduit would allow a practitioner easier access to hard to reach portions of the anatomy. 

Claim(s) 3, 6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2012/0035559) in view of Hollister (US 2020/0078510).
Regarding Claim 3 and 13 , Rucinski teaches the system according to claim 2 and 12. Rucinski fails to teach wherein the system further comprises a pump configured to provide a force sufficient to at least partially dispense the lavage fluid, and wherein the body is configured to dispense the lavage fluid upon compression of the body both with and without the force of the pump. Hollister teaches a system (10) including a transanal irrigation device (paragraph 0014)(figure 1) wherein the system further comprises a pump  (pump, 26) configured to provide a force sufficient to at least partially dispense the lavage fluid (paragraph 0027) , and wherein the body is configured to dispense the lavage fluid upon compression of the body (60) both with and without the force of the pump (26)  (paragraph 0029 and 0031)(figures 1 and 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rucinski wherein the pump is configured to provide a force sufficient to at least partially dispense the lavage fluid similar to that of Hollister for the purpose of reducing the effort required to use the system while still allowing for the extra amount of control provided by manual control of the dispensing of the fluid by providing a pump configured to provide a force sufficient to at least partially dispense a lavage fluid, and wherein a body is configured to dispense the lavage fluid upon compression of the body both with and without the force of the pump (as motivated by Hollister, paragraph 0029 and 0031).
Regarding Claim 6 and 16 , Rucinski teaches the system according to claim 5 and 15. Rucinski fails to teach, wherein the system further comprises a pump configured to provide a force sufficient to at least partially dispense the lavage fluid, and wherein the body is configured to dispense the lavage fluid upon orienting the body in the first orientation both with and without the force of the pump.  Hollister teaches wherein the system further comprises a pump  (pump, 26) configured to provide a force sufficient to at least partially dispense the lavage fluid (paragraph 0027), and wherein the body (60) is configured to dispense the lavage fluid upon orienting the body in the first orientation both with and without the force of the pump (paragraph 0029 and 0032) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump of Rucinski so that the pump is configured to provide a force sufficient to at least partially dispense the lavage fluid similar to that of Hollister for the purpose of reducing the effort required to use the system while still allowing for the extra amount of control provided by manual control of the dispensing of the fluid by providing a pump configured to provide a force sufficient to at least partially dispense a lavage fluid, and wherein a body is configured to dispense the lavage fluid upon compression of the body both with and without the force of the pump (as motivated by Hollister, paragraph 0029 and 0031).

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2012/0035559) in view of Wikstrom (US 4,784,652).
Regarding Claim 8 and 18 , Rucinski teaches the system according to claim 1 and 10. Rucinski further teaches wherein the second application member comprises: a conduit, a connection portion (threads, 82) (paragraph 0090)  configured to connect the second application member with the body (60) sufficient to provide fluid communication between the second application member and the body via the conduit (figures 1-6) (paragraph 0054). 
Rucinski fails to explicitly disclose the system, wherein the application member comprises: an actuator, and a discharge portion configured to dispense the lavage fluid upon actuation of the actuator. Wikstrom teaches a system (Abstract; Fig. 1), wherein an application member (2, 11; col. 2, lines 22-32; Fig. 1) comprises: an actuator (7,8; col. 3, lines 17-44; Fig. 1), and a discharge portion (right 2; Fig. 1) configured to dispense a lavage fluid upon actuation of the actuator(col. 3, lines 17-44; Fig. 1 ).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system Rucinski to include the cartridge  of Wikstrom for the purpose of reducing the effort required to use the system while increasing the coverage of the dispensed fluid by providing a cartridge containing a propellant, wherein the propellant is configured to dispense the lavage fluid as an aerosol upon actuation of the actuator as motivated by Wikstrom (column 3, lines 17-44).
Regarding Claim 9 and 19, Rucinski teaches the system according to claim 8 and 18. Rucinski fails to teach wherein the system comprises a cartridge containing a propellant, wherein the propellant is configured to dispense the lavage fluid as an aerosol upon actuation of the actuator. Wikstrom teaches wherein the system comprises a cartridge (6) containing a propellant (column 2, line 39) (figure 1), wherein the propellant is configured to dispense the lavage fluid as an aerosol upon actuation of the actuator (column 3, lines 17-44); figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to  modify the system of Rucinski to include the cartridge of Wikstrom for the purpose of reducing the effort required to use the system while increasing the coverage of the dispensed fluid by providing a cartridge containing a propellant, wherein the propellant is configured to dispense the lavage fluid as an aerosol upon actuation of the actuator as motivated by Wikstrom (column 3, lines 17-44).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190046488 A1, US 20170290977 A1, US 20140243794 A1. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781